KENNON, Judge
(dissenting).
I agree with the finding of fact in the majority opinion, namely, that the preponderance of the evidence sustains the conclusion that all parties, contemplated that the well, which the lessee of the rig intended to drill, would normally be completed within thirty days. I disagree with the conclusion of the majority that the rental value of the rig and equipment for each additional thirty days that the rig remained idle should be fixed at the full figure of $500.00, and am of the opinion that the award of $1250.00 by the District Court was ample and that the judgment'appealed from should be affirmed.